The Honorable Booker Clemons State Representative 3408 South Virginia Street Pine Bluff, AR 71601
Dear Representative Clemons:
I am writing in response to your request for an opinion on the following:
  I would like a ruling on whether an elected State Representative can hold a court position as the municipal judge while in office?
RESPONSE
In my opinion, the answer to this question is "no."
Article 5, § 10 of the Arkansas Constitution states:
  No Senator or Representative shall, during the term for which shall have been elected, be appointed or elected to any civil office under this State.
The Arkansas Supreme Court has interpreted the phrase "civil office under this State" to mean an office created under the civil law of this state in one of the three branches of government. State Bd. of Workforce Educ. v. King. 336 Ark. 409,985 S.W.2d 731 (1999). See also Williams v. Douglas,251 Ark. 555, 473 S.W.2d 896 (1971) (School director is a civil office under the state for the purposes of Article 5, § 10 prohibition).
The Arkansas Supreme Court has specifically held that Article 5, § 10 precludes a sitting representative from also serving as a municipal judge. Wood v. Miller, 154 Ark. 318, 242 S.W. 573
(1922). Municipal Judges are now district judges under Amendment80, § 7 of the Arkansas Constitution. The same conclusion would apply. Additionally, Amendment 80, § 16(F) provides as follows:
  Circuit, District, and Appellate Court Judges and Justices shall not be allowed any fees or perquisites of office, nor hold any other office of trust or profit under this state or the United States, except as authorized by law.
Id. Obviously, this provision would prohibit the dual service of a district judge as a state representative.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JMD/cyh